UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6532



MICHAEL HOWARD FREAS,

                                              Petitioner - Appellant,

          versus


JUDGE ALDEN, Circuit Court of Fairfax, Virgin-
ia Public Defenders Office; ATTORNEY GENERAL
OF THE COMMONWEALTH OF VIRGINIA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-1759-AM)


Submitted:   August 31, 1998             Decided:   September 17, 1998


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Howard Freas, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Freas v. Alden, No. CA-97-1759-AM (E.D. Va.

Mar. 17, 1998). We deny Appellant’s motion for the production of

transcripts at government expense. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2